NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                No. 09-1322 & 09-3966
                                   _____________

                             CHARLOTTE B. JOHNSON,
                                           Appellant
                                      v.

                              ERIC K. SHINSEKI,
                       SECRETARY OF VETERANS AFFAIRS,

                             (Pursuant to Rule 43(c), FRAP)
                                    _____________

                        On Appeal from the United States District Court
                           for the Eastern District of Pennsylvania
                          (Civ. Nos. 2-06-cv-04316, 2-07-cv-04741)
                            District Judge: Hon. Petrese B. Tucker

                       Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 Monday, January 24, 2011

                 Before: McKEE, Chief Judge, SMITH, Circuit Judge,
                           and STEARNS,* District Judge


                                (filed: February 4, 2011 )

                                      __________

                                        OPINION
                                       _________

McKEE, Chief Judge.

*
 Honorable Richard G. Stearns, District Court Judge, District of Massachusetts, sitting by
designation.


                                               1
       Appellant Charlotte B. Johnson appeals the district court’s grant of Appellee

Secretary of Veterans Affairs’ motion for summary judgment on Johnson’s Title VII

retaliation claim and motion for judgment as a matter of law on Johnson’s Title VII

discrimination claim. For the reasons set forth below, we will affirm.

       Because we write primarily for the parties, we need not repeat the facts and

procedural history of this case. Moreover, the district court has ably summarized that

background. See Johnson v. Nicholson, 2009 WL 2180352 (E.D. Pa. July 20, 2009);

Johnson v. Nicholson, 575 F. Supp. 2d 683 (E.D. Pa. 2008). On appeal, Johnson argues

that the district court erred (1) when it granted the Secretary’s motion for summary

judgment on Johnson’s retaliation claim based on her failure to timely exhaust her

administrative remedies; and (2) when it granted the Secretary’s motion for a judgment as

a matter of law on Johnson’s Title VII discrimination claim based on her failure to

present legally sufficient evidence of discrimination at trial.

       In the detailed and thoughtful opinions Judge Tucker filed in this case, she

carefully and clearly explained her reasons for the rulings Johnson is appealing. See

Johnson v. Nicholson, 2009 WL 2180352 (E.D. Pa. July 20, 2009); Johnson v. Nicholson,

575 F. Supp. 2d 683 (E.D. Pa. 2008). We can add little to Judge Tucker’s reasoning and

we will therefore affirm those rulings substantially for the reasons set forth in those

opinions.




                                                  2